141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Clifford W. Balanger, Appellant,v.Kenneth S. APFEL, Commissioner, Social SecurityAdministration, Appellee.
No. 97-3747.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1998.Filed March 19, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Clifford W. Balanger appeals the district court's1 order granting summary judgment and affirming the Commissioner's decision to deny Balanger disability insurance benefits.  Having carefully reviewed the record and the parties' submissions, we conclude substantial evidence on the record as a whole supports the Commissioner's decision.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United Stated Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)